DETAILED ACTION
The concurrently filed preliminary amendment has been entered.
Claim 11 is cancelled, and claims 1-10 and 12-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 6-7, 9-10 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the recitation “MPE-tubes” is indefinite.  The specification does not define “MPE-tubes.”
Claim 6 recites the limitation "the second thermosiphon arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the second thermosiphon evaporator part" in line 5, and "the second thermosiphon condenser part" in lines 6-7.  There is insufficient antecedent basis for these limitations in the claim.
9 recites the limitation "the Nth thermosiphon arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the Nth thermosiphon blocks" in lines 1-2, "the (i-1)’th thermosiphon evaporator part" in line 3, "the i’th thermosiphon evaporator part" in line 4, " the (i-1)’th thermosiphon condenser part" in line 5, and "the i’th thermosiphon condenser part " in line 6.  There is insufficient antecedent basis for these limitations in the claim.
	Regarding claim 13, the recitation “MPE-tubes” is indefinite.  The specification does not define “MPE-tubes.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier (FR 2672970) in view of Dinh (2012/01866787).
	Bernier (Figures 1 and 3-4) discloses a dehumidifier for dehumidifying ambient air in an airstream, the dehumidifier comprising;
	-    an evaporator 16 having an evaporator downstream face (right side) and an evaporator upstream face (left side);
	-    a condenser 12 having a condenser downstream face (left side) and a condenser upstream face (right side), the condenser 12 being positioned downstream from the evaporator 16; and
1, 151) including a first thermosiphon evaporator part 151 upstream from the evaporator 16, and a first thermosiphon condenser part 111 upstream from the condenser 12 and downstream from the evaporator 16;
	wherein the thermosiphon evaporator part 151 is interconnected (171 , 181) with the thermosiphon condenser part 111;
but does not disclose the thermosiphon evaporator part 151 and the thermosiphon condenser part 111 each include
	a first header,
a second header, and
	a thermosiphon block configured to communicate a refrigerant to communicate a refrigerant between the first header and the second header, the first and second headers are interconnected with a fluid communicator arrangement having multiple tubes,
	wherein the thermosiphon block is sealed and each contain the refrigerant.
	Dinh (Figure 13) discloses a first thermosiphon arrangement 301 including a first thermosiphon evaporator part 311’, and a first thermosiphon condenser part 311”;
	wherein the thermosiphon evaporator part 311’ and the thermosiphon condenser part 311” each include
	a first header (317”, 317’),
a second header (315’, 315”), and
	a thermosiphon block (303a, 303b) configured to communicate a refrigerant to communicate a refrigerant between the first header (317”, 317’) and the second header (315’, 315”), the first and second headers (317”, 317’, 315’, 315”) are interconnected with a fluid communicator arrangement having multiple tubes 303,

	wherein the thermosiphon evaporator part 311’ is interconnected (321’, 321”) with the thermosiphon condenser part 311” for the purpose of achieving a desired heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Bernier the thermosiphon evaporator part and the thermosiphon condenser part each include a first header, a second header, and a thermosiphon block for the purpose of achieving a desired heat transfer as recognized by Dinh.  Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)
Regarding claim 2, as best understood, the tubes 35, 37 of Bernier (Figure 3) or the tubes 300 of Dinh (Figure 13) are read as “MPE-tubes.”
Regarding claim 3, Figure 1 of Bernier discloses the fluid communicator arrangement of the first thermosiphon evaporator part 151 includes a thermosiphon evaporator part downstream face (right side) substantially facing the evaporator 16 upstream face (left side).
	Regarding claim 4, Figure 1 of Bernier discloses the fluid communicator arrangement of the first thermosiphon condenser part 111 includes a thermosiphon condenser part downstream face (left side) substantially facing the condenser 12 upstream face (right side).
Regarding claim 5, Figure 1 of Bernier further discloses a second thermosiphon arrangement (112, 152) arranged with a second thermosiphon evaporator part 152 downstream from the first thermosiphon evaporator part 151 between the first thermosiphon evaporator part 151 and the evaporator 16, and a second thermosiphon condenser part 112 upstream from the first 1 between the evaporator 16 and the first thermosiphon condenser part 111.
	Regarding claim 6, as best understood, in the combination of references, the thermosiphon block (303a, 303b) as taught by Dinh would be employed in the first thermosiphon arrangement (111, 151) and the second thermosiphon arrangement (112, 152) of Figure 1 and 4 of Bernier.
	Regarding claim 7, as best understood, Figure 1 of Bernier discloses the first thermosiphon block and the second thermosiphon block are sandwiched with
	-    the first thermosiphon evaporator part 151 downstream face (right side) substantially facing the second thermosiphon evaporator part 152 upstream face (left side);
	-    the first thermosiphon condenser part 111 upstream face (right side) substantially facing the second thermosiphon condenser part 111 downstream face (left side);
	-    the second thermosiphon evaporator part 152 downstream face (right side) substantially facing the evaporator 16 upstream face (left side); and
	-    the first thermosiphon condenser part 111 downstream face (left side) substantially facing the condenser 12 upstream face (right side).
	Regarding claim 8, Figure 1 of Bernier discloses the first thermosiphon arrangement (111, 151)  further comprising additional thermosiphon arrangements (112-5, 152-5), each i’th thermosiphon arrangement arranged with an i’th thermosiphon evaporator part downstream from an (i-l)’th thermosiphon evaporator part and an i’th thermosiphon condenser part upstream from the (i-l)’th thermosiphon condenser part.
	Regarding claim 9, as best understood, in the combination of references, the thermosiphon block (303a, 303b) as taught by Dinh would be employed in a first thermosiphon 1, 151) and the Nth thermosiphon arrangement  (112-5, 152-5) of Figure 1 and 4 of Bernier.
	Regarding claim 10, as best understood, Figure 1 of Bernier discloses the N thermosiphon blocks are sandwiched with
	-    the (i-l)’th thermosiphon evaporator part downstream face substantially facing the i’th thermosiphon evaporator part upstream face;
	-    the (i-l)’th thermosiphon condenser part upstream face substantially facing the i’th thermosiphon condenser part downstream face;
	-    the N’th thermosiphon evaporator part downstream face substantially facing the evaporator upstream face; and
	-    the first thermosiphon evaporator part downstream face substantially facing the condenser upstream face.
	Regarding claim 12, as applied to claim 1 above, the broader claim limitations are met.
	Regarding claim 13, as applied to claim 2 above, the claim limitations are met.
Regarding claim 14, as applied to claim 3 above, the claim limitations are met.
Regarding claim 15, as applied to claim 4 above, the claim limitations are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763